PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/011,643
Filing Date: 19 Jun 2018
Appellant(s): DENHAM et al.



__________________
Sheetal S. Patel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 06/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
On page 16, the appellant argues that the office action did not address the listed claim 1 limitations. The examiner does not disagree with this argument, however, the missing portion was addressed in a previous rejection dated 12/16/2020 and was not transferred to the latest rejection due to a typographical error. Furthermore, claim 11 includes the same limitations that were addressed in the latest office action with the same art. This reasoning still applies to claim 1 limitations pointed out by the appellant. To summarize the rejection, all of these limitations are functional in nature and are either inherent or are inherently capable of being performed by the prior art since the structure of the prior art is identical to the claimed structure. 
On page 18, the appellant argues that: “Simply put, pole shoe 21 of Barrett assists in dissipating self-generating heat to space, since the pole shoe 21 of Barrett does not transfer heat to or from any other object nor to deal with any other heat source besides the self-generated heat. Based on this, Appellant respectfully submits that pole shoe 21 is not equivalent to thermally conductive material, as claimed. Instead, rather than pole shoe 21 being equivalent to the thermally conductive material, pole shoe 21 is similar to poles in Fig. 2A and not a thermal interface that promotes molecular-level contact area.” This argument is not persuasive because there is no evidence presented by the appellant that the thermally conductive material 21 of Barrett is not a thermal interface or does not transfer heat to or from another object. First paragraph of column 5 of Barrett clearly states that the thermally conductive material dissipates heat. Thus, this material acts to transfer heat away from the structure to which it is attached. This transfer happens whether or not another object is attached to the other side of the material because of the inherent properties of the thermally conductive material. In other words, heat transfer does not stop when another object is in contact with the thermally conductive material because thermal conductive properties do not change based whether there is another object contacting the material.
On pages 20 and 42-43, the appellant argues that “In this example, if the combination of Becker and Barrett were used, then the adjacent device (e.g., magnet) could overheat because of the amount of heat, i.e., the electrical heating of the magnet, travelling from pole shoe 12 of Becker via pole shoe 21 of Barrett into the adjacent device. For example, the magnet would either run warmer, or its power efficiency would be unimproved due to pole shoe 21 of Barrett acting as an additional thermal resistance, or at best, a thermal spreader of the minimal amount of self-generated heat, as claimed in Becker.” This argument is not persuasive because it draws conclusions without evidence. In fact, this reasoning is opposite from what the prior art teaches. Thermally conductive material of Barrett is clearly designed to draw heat away from the device, while the appellant concludes that the opposite happens without any supporting evidence.
Under MPEP § 2143.02, a reasonable expectation of success is required. If one of ordinary skill in the art were to use the “pole shoe 21” of Barrett as a thermally conductive material (which is not admitted), there would not be a reasonable expectation of success since the permanent magnet of Becker would not function, i.e., cause overheating.” This argument is not persuasive because the thermally conductive material 21 of Barrett is designed to dissipate heat from the device instead of causing overheating. Thus by adding the thermally conductive material to a device that is known to operate normally would increase heat dissipation and reduce chances of overheating contrary to the argument made by the appellant.
On pages 22 and 44, the appellant argues that: “Further, Barrett’s disclosure states that the electromagnet is limited in operation by the amount of self-generated heat it can dissipate. Barrett assumes that sufficient heat can be dissipated to ambient through both the pole shoe and body once conducted away from the coil. See Column 5, paragraph 1, of Barrett. It should be appreciated by one of ordinary skill in the art that this cannot be accomplished when the pole shoe contacting surface or ambient are too hot or are not properly designed.”  This argument is not persuasive because it is based on assumptions and lack of evidence that the device of the prior art is not properly designed.
On pages 22 and 44-45, the appellant argues that: “Barrett also does not take into consideration temperature control of the adjacent structure. Barrett's and Becker's pole shoes, while allegedly “thermally conductive’, do not provide a high thermal conductance path to an adjacent structure because they are considered hard or non-compliant materials, not soft or compliant, with regard to thermal contact conductance.” This argument is not persuasive because the appellant provides no support for the conclusions reached in this argument. Also, the claims do not recite any details about material structure. 
The appellant further argues that “…the combination of Becker and Barrett does not consider any of the following:

 Effect of the state of polarity of magnetic coupler on the flow of heat;

 Using magnetic clamping force to control the flow of heat;

 Compliant material used to improve thermal contact conductance with the other
magnet or adjacent material;

 Temperature control of the adjacent material or structure; and

 Effecting flow of heat using a minimally applied force.”

	This argument is not persuasive because there is no evidence to support the conclusion that the prior art does not consider the argued claim language. As stated in the rejection, the prior art teaches all of the claimed structure which is inherently capable of performing all of the claimed functionality.
	On pages 23 and 46, the appellant argues that “…pole shoe 21 does not perform the same function as the “thermal material’, which is applied to the pole shoe of subject application to increase heat transfer coefficient between the pole shoe and an opposite structure by way of improving molecular-level area contact and therefore increased heat conductance.” This argument is not persuasive because Barrett clearly states, as discussed in the rejection, that thermally conductive material is designed to transfer heat.
“There is no mention in Barrett of transfer of heat with the opposite or lifted body for the purpose of regulating temperature.” This argument is not persuasive because Barrett clearly discusses thermally conductive material 21 dissipating heat for the purpose of regulating temperature, as discussed in by Barrett in the first paragraph of column 5. This inherently occurs whether or not a body is in contact with the thermally conductive material.
	On pages 25-26 and 47-48, the appellant discusses the origin and nature of heat and how the prior art does not teach the specific type of heat discussed. These arguments are not persuasive because these details are not in the claims. The claims only require a thermally conductive material. This is taught by the prior art as discussed previously.
	On pages 27 and 49, the appellant argues that “Finally, regarding the Examiner’s Second Response alleging pole shoe 21 being “thermally conductive’, the Applicant disagrees that the thermal conductivity property of pole shoe material is sufficient for achieving either Barrett’s stated goal of dissipating excess heat to ambient or the Appellant's stated goal of temperature regulation of the at least one object.” This argument is not persuasive because Barrett clearly discloses that thermally conductive material 21 dissipates heat. This is sufficient for proper operation of the device of Barrett because the device of Barrett is a properly functioning device. 
	On pages 30 and 52, the appellant argues that “Now, let's assume for one moment that one of ordinary skill in the art were to incorporate pole shoe 21 of Barrett into the magnet of Becker, which is not admitted. If that were the case, then in order for the combination to function, one of ordinary skill in the art would have to consider facts outside of the teachings of Barrett and Becker. The magnet of Becker would either run warmer or its power efficiency would be unimproved due to pole shoe 21 of Barrett acting as an additional thermal resistance, or at best, a thermal spreader of the minimal amount of self-generated heat claimed in Becker for reasons described above.” This argument is not persuasive because it draws conclusions without evidence. In fact, this reasoning is opposite from what the prior art teaches and suggests. Thermally conductive material of Barrett is clearly designed to draw heat away from the device, while the appellant concludes that the opposite happens without any supporting evidence.
On page 32, with respect to claim 2, the appellant argues that “Here, the Examiner failed to provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the prior art. See MPEP § 2112(IV), which requires that “[i]n relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” The appellant did not provide any specific argument regarding the claim language in claim 2, only generic argument is included. This argument is not persuasive because contact/compressive force inherently facilitates heat transfer and separation of two objects inherently prevents heat transfer because contact is needed for sufficient heat transfer. This is common knowledge in the art and is inherent based on known laws of physics. The prior art device is inherently capable of performing the claimed 
The appellant uses the same generic arguments with respect to claims 3 - 5. In these claims the prior art device is also inherently capable of performing the claimed functionality because it discloses the claimed structure claimed structure, and thus inherently produces the claimed results. 
On page 37 and 56, with respect to claims 6-8 and 16-18, the appellant argues that: “On pages 6/8 of the Office Action, the Examiner alleged that the claims include contingent functional limitation that may or may not happen. Appellant respectfully disagrees.” This argument is not persuasive because the process steps are not positively recited. The term “when” looks to a future event that may or may not occur contrary to the argument made by the appellant. The term can be removed to positively recite the process steps. Regardless of the terminology used in the claim language, the claimed process steps are inherently capable of being performed by the structure disclosed by the cited prior art references since the structure of the prior art and the claimed structure is identical. Claims 6-8 and 16-18 do not include any claim language that would distinguish the claimed device from the prior art device even if the arguments made by the applicant with respect to the term “when” were persuasive. Claim limitations of claims 6-8 and 16-18 only include process steps for operating the device of claim 1 which is already disclosed by the prior art as discussed in claim 1 rejection. The prior art device is capable of performing this process.
On pages 38 and 57, with respect to claims 10 and 20, the appellant argues that: “Appellant respectfully disagrees. Nothing in taught or suggested in Becker that discloses a permanent magnet facing an adjacent structure. In fact, in Figs. 1-17 of Becker, an adjacent structure is not shown.” This argument is not persuasive because the main intended use of the structures disclosed by both references is to attach to and hold another object/load. This is disclosed throughout the references. See discussion in column 1 of Becker for example. Without an adjacent structure the structures of the prior art would lack utility. 
On page 41, with respect to claim 11, the appellant argues that: “Simply put, pole shoe 21 of Barrett assists in dissipating self-generating heat to space, since the pole shoe 21 of Barrett does not transfer heat to or from any other object nor to deal with any other heat source besides the self-generated heat. Based on this, Appellant respectfully submits that pole shoe 21 is not equivalent to thermally conductive material, as claimed.” This argument is not persuasive because Barrett clearly discusses thermally conductive material 21 dissipating heat. In order to do this, material 21 inherently has to be thermally conductive. This property inherently does not change with another object being attached to the thermally conductive material. 
On pages 53, with respect to claims 12-14, the appellant argues that: “Appellant respectfully submits that the term “when” is not a contingent functional limitation.” The examiner does not agree with this argument, however, regardless of this argument, the claimed functionality is capable of being performed by the device of the prior art, as discussed in the rejection. Thus, this argument is moot.
On pages 54-55, the appellant argues that the prior art does not teach the claim limitations of claim 15. The appellant however did not provide arguments specifically with respect to the claim language of claim 15. Only generic arguments are presented. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Alexander Talpalatski/Primary Examiner, Art Unit 2837                
                                                                                                                                                                                        Conferees:

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837      

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                         

                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.